Lathrop, J.
The park commissioners had, by the St. of 1875, c. 185, § 3, power to “govern and regulate” any of the parks which they might lay out under the statute, “to make rules for the use and government thereof, and for breaches of such rules to affix penalties not exceeding twenty dollars for one offence, to be imposed by any court of competent jurisdiction.” The rules which the defendant violated are similar in form to the city ordinance which was before the court in Com*60monwealth v. Davis, 140 Mass. 485, and which was held to be reasonable and valid. Of that ordinance Chief Justice Morton said: “ Its purpose is to preserve the public peace, and to protect the public grounds from injury, and it is calculated to effect these ends without violating the just rights of' any citizen.” The same language is applicable to the rules before us. See also Commonwealth v. Plaisted, 148 Mass. 375; Quincy v. Kennard, 151 Mass. 563.
We see nothing in these rules inconsistent with Art. XIX. of the Bill of Rights of this Commonwealth, which declares that “ The people have a right, in an orderly and peaceable manner, to assemble to consult upon the common good; give instructions to their representatives, and to request of the legislative body, by the way of addresses, petitions, or remonstrances, redress of the wrongs done them, and of the grievances they suffer.” The defendant admits that the people would not have the right to assemble for the purposes specified in the public streets, and that they might not have such right in the Public Garden or on the Common, because such an assembly would or-might be inconsistent with the public uses for which these places are held. The same reasons apply to any particular park. The parks of Boston are designed for the use of the public generally, and whether any park or a part of any park can be temporarily set aside for the use of a portion of the public is for the park commissioners to decide, in the exercise of their discretion.
The defendant further contends that the rules in question are in conflict with that provision of the Fourteenth Amendment of the Constitution of the United States which provides that “ no State shall . . . deny to any person within its jurisdiction the equal protection of the laws.” This amendment does not impair the police powers of a State. Barbier v. Connolly, 113 U. S. 27. And we fail to see anything in the rules, or in the statute authorizing them, which falls within the amendment. The case of Yick Wo v. Hopkins, 118 U. S. 356, on which the defendant chiefly relies, was one of race discrimination.

¡Exceptions overruled.